This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BROKER SOLUTIONS, INC. d/b/a
 3 NEW AMERICAN FUNDING,

 4          Plaintiff-Appellee,

 5 v.                                                                                   No. 35,539

 6 PATRICK J. ARCHULETA

 7          Defendant-Appellant,

 8 and

 9   THE UNKNOWN SPOUSE OF
10   PATRICK J. ARCHULETA, in any;
11   STATE FARM MUTUAL AUTOMOBILE
12   INSURANCE COMPANY; and
13   WILLIAM BURTON,

14          Defendants.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Sylvia F. LaMar District Judge

17 Rose L. Brand & Associates, PC
18 Eraina M. Edwards
19 Albuquerque, NM

20 for Appellee

21 Law Office of Peter B. Shoenfeld. P.A.
 1 Peter B. Shoenfeld
 2 Santa Fe, NM

 3 for Appellant


 4                             MEMORANDUM OPINION

 5 VIGIL, Chief Judge.

 6   {1}   Defendant-Appellant Patrick J. Archuleta appeals from the district court’s order

 7 denying his motion to set aside a summary judgment against him on the ground of

 8 lack of jurisdiction, entered on March 3, 2016. [2 RP 379] In this Court’s notice of

 9 proposed disposition, we proposed to summarily affirm based on the Supreme Court’s

10 newly issued opinion, Deutsche Bank Nat’l Trust Co. v. Johnston, 2016-NMSC-013,

11 369 P.3d 1046. Appellant filed a memorandum in opposition (MIO), which we have

12 duly considered. Remaining unpersuaded, we affirm.

13   {2}   In his memorandum in opposition, Appellant argues that, because he asserted

14 the defense of lack of standing in his answer to the complaint, Johnston does not apply

15 to the present case. [See MIO 2–4] In essence, Appellant is arguing that, because he

16 asserted the defense in his answer and because Plaintiff Broker Solutions, Inc. did not

17 raise or brief Appellant’s defense in its motion for summary judgment, the facts that

18 he did not respond to Plaintiff’s motion for summary judgment, that a final judgment


                                               2
 1 was entered against him, and that he did not file his post-judgment motion until after

 2 the period for appealing such final judgment had expired, are not relevant in

 3 determining whether he may raise prudential standing in his post-judgment motion.

 4 [See id.] However, Appellant fails to cite any authority in support of such a

 5 proposition, so we assume no such authority exists. See Curry v. Great Nw. Ins. Co.,

 6 2014-NMCA-031, ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support

 7 an argument, we may assume no such authority exists.”).

 8   {3}   Moreover, Johnston made clear that “a final judgment on any . . . cause of

 9 action [other than one that lacks standing as a jurisdictional matter], including an

10 action to enforce a promissory note such as this case, is not voidable under Rule

11 1-060(B) due to a lack of prudential standing.” Johnston, 2016-NMSC-013, ¶ 34

12 (emphasis added). As Appellant filed his motion to set aside the judgment due to

13 Plaintiff’s purported lack of prudential standing after the period for appeal following

14 entry of a final judgment had expired [1 RP 123, 146], see Rule 12-201(A)(2) NMRA

15 (stating that a notice of appeal shall be filed within thirty days after the judgment

16 appealed from is filed in the district court clerk’s office), the fact remains that the final

17 judgment is not voidable under Rule 1-060(B) due to a lack of prudential standing, see




                                                 3
1 Johnston, 2016-NMSC-013, ¶ 34, regardless of whether Appellant asserted the

2 defense in his answer to the complaint.

3   {4}   Accordingly, for the reasons stated in our notice of proposed disposition and

4 herein, we affirm.

5   {5}   IT IS SO ORDERED.



6                                               ______________________________
7                                               MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:



 9 ___________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 ___________________________________
12 TIMOTHY L. GARCIA, Judge




                                            4